t release number release date internal_revenue_service legend org name of organization num ein number datel effective date date uil org dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective datel our adverse determination was made for the following reasons you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for both public and private interests sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest you operate substantially for a non-exempt purpose for private benefit and your earnings inure to the benefit of private individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_5227 and form_1041 these returns should be filed with the appropriate service_center for the years beginning and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for th rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886-a explanation of items schedule or exhibit no name of taxpayer a year ended legend a name of organization b name of predecessor c location d trustee1 e trustee2 f beneficiary g beneficiary k supported_organization date1 effective date issue should a previously b retain its tax-exempt status under c of the code facts organizing documents a previously b was created under a declaration of trust in the state of c on date by d article ii of the declaration of trust states that this organizational entity is an irrevocable charitable_remainder_unitrust article vii states that the creation of this contract shall qualify as a charitable_remainder_unitrust within and under the meaning of irc internal_revenue_code sec_664 and the regulations thereafter article vii of the declaration of trust also provides that the unitrust contract shall be amended to comply with current and subsequent regulations of sec_664 and code_of_federal_regulations cfr sec_1_664-1 and sec_1_664-3 the trust document lists d as the donor the two trustees listed are d and e two charities are listed under the designation of beneficiaries f and g article iv of the declaration of trust states that at no time shall the beneficiary charitable nonprofit organization be a trustee of this trust nor shall it be allowed to act in any capacity to control the activities of this trust or act in the administration of the trust until the death of the donor s article xvi of the declaration of trust addresses the asset income distribution it states that during the lifetime of beneficiary s the trustee s may pay the beneficiary s in cash kind or partly each in equal monthly installments on the last day of the month five percent of the net fair_market_value of the unitrust corpus determined annually this payment to the beneficiary is to be made for his her heaith education needs or support and maintenance department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpaye a schedule or exhibit no year ended the declaration of trust states that upon the death of the donor s beneficiaries the five percent unitrust shall be divided equally between said survivor beneficiaries in article xvii the declaration of trust states that upon the death of the survivor beneficiaries this contract shall terminate and then the assets of the unitrust and any accruals shall be divided equally between the afore named charity and any other named sec_501 c charity for their general purposes application_for recognition of exemption form b submitted a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the internal_revenue_service the form_1023 was signed by d on and was stamped received by the los angeles district on the board_of trustees were listed on form_1023 as follows d - trustee h e - trustee the statement of activities and operational information provided by the applicant in part il of form_1023 was limited to the following statement this trust is established within the intent and meaning of par of revproc_90_31 and paragraph d and of title_26 usc the internal_revenue_code_of_1986 as amended from time to time and shall be held for the following purposes distribution to beneficiaries charitable religious educational and scientific purposes the organizations of such qualify as exempt under sec_501 or the corresponding section of any future federal tax code based on the declaration of trust and the information submitted with the form_1023 the reference to sec_644 in part il of form_1023 appears to be a typographical error in part ill of form_1023 the b indicated that it is not a private_foundation because it qualifies as a sec_509 supporting_organization organizations requesting classification under a must complete schedule d of form_1023 in schedule d the b stated that the organizations supported by the trust are f and g b noted that both of these organizations have received a ruling that they are not a private_foundation by reason of sec_509 or sec_509 in response to question of schedule d the applicant stated that b’s governing instrument indicated that the majority of its governing board is elected or appointed by the supported organizations department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer a year ended on the irs sent a letter to the applicant requesting additional information in connection with the form_1023 the eo determination specialist asked the organization to clarify its proposed activities the specialist also asked the applicant to indicate the section of governing instrument which states that a majority of the board_of b is elected or appointed by the supported organizations in addition the specialist asked the applicant to clarify who would be the beneficiaries of b in a response dated the applicant stated that the two charities listed are to be the final receiver of any funds remaining in the trust upon the death of the creator the applicant also stated that the governing board_of trustees of b was not appointed or elected by the supported organizations finally the applicant stated that there are only the two charitable organizations and the original creator as beneficiaries the original creator was listed as d j as a result of the applicant's response a second request for information was issued by the irs the questions focused largely on b request for classification under sec_509 the specialist requested that the applicant correct question 3a and complete question sec_4 through of schedule d e responded to the second request by stating that the beneficiary organization had been changed from those given before to k for which am a trustee on and have been for several years the applicant also submitted a revised schedule d k was listed as the supported_organization the applicant also stated that b is merely a conduit to channel contributions to these recognized charities upon the death of the creator of b in response to question 7a of schedule d what percentage of your organization’s income does it pay to each supported_organization the applicant stated that of any remaining funds are to be paid to the charitable_beneficiary upon the death of the creator beneficiary and the creator beneficiary is to receive of the funds assets upon a yearly basis in response to question 7c of schedule d how much does your organization contribute annually to each supported_organization the applicant responded none annually only upon death of the creator of the crt finally in response to question of schedule d to what extent does your organization conduct activities that would otherwise be carried on by the supported department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer a schedule or exhibit no year ended organizations the applicant stated none it is only making a contribution of the remaining assets in the crt when the creator dies based on the form_1023 and the responses to the inquiries from the exempt_organizations determination specialist the irs granted exemption to the b in a letter dated the letter said that b was exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 the letter also determined that b was not a private_foundation within the meaning of sec_509 of the code because it is an organization described in sec_509 law internal_revenue_code sec_501 provides for tax exemption to organizations operated exclusively for charitable purposes regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code government position department of the treasury - internal_revenue_service page of form 886-a form 886-a explanation of items name of taxpayer a schedule or exhibit no year ended the facts show that a formerly b is not organized or operated exclusively for a tax- exempt charitable purpose b was formed as a charitable_remainder_trust under sec_664 the declaration of trust provides for an annual payment to the creator donor beneficiary during his lifetime the amount is stated in the declaration of trust as five percent of the net fair_market_value of the unitrust corpus determined annually the charitable beneficiaries are to receive a contribution of the remaining assets in the trust upon the death of the creator therefore the trust serves both public and private interests the declaration of trust states that b was formed as a charitable_remainder_unitrust within and under the meaning of sec_664 and the regulations thereafter unitrusts are one of two types of charitable_remainder trusts described in sec_664 unitrusts are generally exempt from all taxes imposed by subtitle a chapter of the internal_revenue_code not because they are described in sec_501 as are most tax-exempt organizations but because sec_664 provides for such treatment conclusion a formerly b was formed as a charitable_remainder_unitrust within the meaning of internal_revenue_code sec_664 therefore based on the information a tax exempt status under sec_501 should be revoked effective date1 the trust is required to file form_5227 and form_1041 department of the treasury - internal_revenue_service page of form 886-a internal_revenue_service department of the treasury te_ge date date org taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at irs office_of_the_taxpayer_advocate local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f
